                Case: 1:19-cv-05028
ILND 450 (Rev. 04/29/2016)                      Document
                           Judgment in a Civil Action      #: 37 Filed: 10/27/20 Page 1 of 1 PageID #:314

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

    RooR International BV, et al.,

    Plaintiff(s),
                                                                   Case No. 19 C 5028
    v.                                                             Judge Martha M. Pacold

    Armitage Pulaski, Inc. d/b/a Smoke & Vape,

    Defendant(s).

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                            which      includes       pre–judgment interest.
                                       does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


              other: Default judgment is entered in favor of Plaintiffs RooR International BV and Sream, Inc.
and against Defendant Armitage Pulaski, Inc. d/b/a Smoke & Vape in the total amount of $20,447.20.

This action was (check one):

         tried by a jury with Judge         presiding, and the jury has rendered a verdict.
         tried by Judge         without a jury and the above decision was reached.
         decided by Judge Martha M. Pacold on a motion for default judgment.



Date: 10/27/2020                                              Thomas G. Bruton, Clerk of Court

                                                              /s/ Ruth O'Shea , Deputy Clerk
